United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1056
Issued: August 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2007 appellant filed a timely appeal from a December 13, 2006 decision of
the Office of Workers’ Compensation Programs’ hearing representative who affirmed a July 14,
2006 decision terminating her wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s wage-loss
compensation.
FACTUAL HISTORY
On January 3, 2005 appellant sustained an injury when she fell at work that day. Her
claim was accepted for right lower back contusion, right wrist contusion and right knee
contusion on March 29, 2005. The record indicates that appellant had a prior injury claim which
had been accepted for bilateral plantar fascitis. The record indicates that she did not return to

work on January 4, 2005, pending left foot surgery. Appellant underwent surgery on February 3
and March 3, 2005, related to her other accepted claim.
In a March 8, 2005 report, Dr. Henry Fuentes, Board-certified in orthopedic surgery,
stated that he had examined appellant. He summarized his assessment of appellant’s condition
as “status post low back contusion and right wrist contusion, symptomatically improved
degenerative joint disease of her knees.” Appellant was released to full work duties on
March 14, 2005 by Dr. Fuentes. In an April 19, 2005 letter, Dr. Fuentes opined that the incident
on January 3, 2005 aggravated the degenerative joint disease in appellant’s knees.
In an April 21, 2005 letter, the Office informed appellant that it proposed to terminate her
compensation on the basis that she no longer had disability related to the January 3, 2005 injury.
In a progress note dated February 14, 2006, Dr. Fuentes stated that appellant was seen for
complaints of persistent back pain, since January 3, 2005. He recommended that appellant
undergo a magnetic resonance imaging (MRI) scan. Dr. Jon R. Jester, a Board-certified
radiologist, obtained an MRI scan on February 25, 2006 which revealed facet arthropathy, disc
bulging and spondylosis at L3-4 with severe right and moderate left foraminal narrowing;
spondylosis, disc bulging and facet arthropathy at L2-3, moderately severe left and moderate
right foraminal narrowing.
On April 5, 2006 appellant filed a claim for compensation for the period March 14, 2005
through March 14, 2006. In an April 19, 2006 letter, the Office informed appellant that
additional evidence was needed. The Office subsequently scheduled appellant for a second
opinion medical examination with Dr. Leonard R. Smith, Board-certified in orthopedic surgery.
In a May 16, 2006 report, Dr. Smith opined that appellant’s accepted diagnoses of right
low back contusion, right wrist contusion and right knee contusion had resolved. He noted that
appellant was 5’3” and weighed 312 pounds. Dr. Smith stated:
“Based upon the present objective findings, diagnoses of right lower back
contusion, right wrist contusion and right knee contusion have subsided or healed.
She does exhibit symptoms of possible residual knee discomfort based on prior
knee condition nonrelated to her work injury. Her most predominant problem at
this time is morbid obesity and depression. As far as her nonrelated conditions,
she is disabled from work at this time.”
In a July 14, 2006 decision, the Office terminated appellant’s entitlement to
compensation for wage-loss benefits based on Dr. Smith’s opinion that her accepted conditions
had healed.
On August 15, 2006 appellant requested a review of the written record. By decision
dated December 13, 2006, an Office hearing representative affirmed the termination of benefits.

2

LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.1 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.2
ANALYSIS
Appellant fell at work on January 3, 2005. This claim was accepted for a right low back
contusion, right wrist contusion and right knee contusion. Her treating physician, Dr. Fuentes,
opined as early as March 14, 2005, based on a thorough medical examination, that she was no
longer disabled due to these accepted conditions. On May 15, 2006 appellant was referred for a
second opinion medical examination. Dr. Smith also found that appellant’s accepted conditions
had healed. He opined that physical examination and objective finding substantiated that
appellant’s continuing disability was due to her morbid obesity and her nonwork-related medical
conditions. The Office bears the burden to justify termination of benefits and has done so by
establishing that appellant’s accepted conditions have ceased. There is no medical evidence of
record disputing that her accepted conditions have resolved.
Although Dr. Fuentes opined in a report dated April 19, 2005 that the work incident on
January 3, 2005 aggravated appellant’s degenerative joint disease of the knees, he did not
provide any rationalized medical opinion in support of his conclusion. The Board notes that
appellant had a long history of bilateral knee complaints, but that her January 3, 2005 claim form
did not indicate that she had injured her knees in any manner on that day. Where an employee
claims that a condition not accepted or approved by the Office was due to an employment injury,
she bears the burden of proof to establish that the condition is causally related to the employment
injury.3 Appellant has not met her burden to prove that her bilateral knee degenerative joint
disease was aggravated by the work incident on January 3, 2005 because she did not provide
sufficient rationalized medical opinion, based on a proper medical history and history of injury to
support causal relationship. Dr. Fuentes reexamined appellant in 2006 for continuing back
complaints and recommended MRI scan examination. Following the MRI scan examination
Dr. Fuentes offered no opinion relating the findings to the January 3, 2005 injury. The reports
from Dr. Fuentes are not sufficient to establish that appellant’s spondylosis facet arthropathy or
disc bulging is related to the January 3, 2005 injury.
CONCLUSION
The Office properly terminated appellant’s wage-loss compensation effective
July 14, 2006.
1

Curtis Hall, 45 ECAB 316 (1994).

2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the December 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 17, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

